Fourth Court of Appeals
                             San Antonio, Texas
                                  JUDGMENT
                                No. 04-21-00153-CR

                             Tina Denise Hood RYAN,
                                    Appellant

                                         v.

                               The STATE of Texas,
                                     Appellee

           From the 25th Judicial District Court, Guadalupe County, Texas
                           Trial Court No. 16-1039-CR-C
                   Honorable William D. Old III, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, this appeal is DISMISSED.

  SIGNED June 23, 2021.


                                          _________________________________
                                          Rebeca C. Martinez, Chief Justice